DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 10/06/2022 for response of the office action mailed on 07/08/2022. Independent Claims 1, 11, 21 and 26 along with dependent claims 3, 8, 13, 18, 23 and 28 are amended. No claims are added or deleted. Therefore, claims 1-30 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Objections
Claims 8 and  18 are objected to because of the following informalities: 
Claims 8 and 18 in line 2, “the frequency range” should be replaced by “the millimeter wave frequency band”.
         Appropriate correction is required.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9-11, 14, 19-21, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yun Deng (2018/0227086 as submitted in IDS),  Deng hereinafter, in view of Liu et al. (2021/0377757), Liu hereinafter.

Re. Claims 1, 11 and 21,  Deng  teaches a  method (Fig.3, ¶0034, ¶0077-¶0086) of wireless communication (Fig. 3) performed by a user equipment (UE) (UE, Fig.3), a non-transitory computer-readable medium (¶0123) storing a set of instructions for wireless communication (Fig. 3), and a user equipment (UE) (UE, Fig.3) for wireless communication (Fig. 3), comprising a user equipment (UE) (UE, Fig.3) for wireless communication (Fig. 3), comprising: a memory (¶0123); and one or more processors  (Fig. 4, 41/43 & ¶0123) coupled to the memory, the one or more processors configured to: receive radio resource control (RRC) signaling that indicates to configure the UE with one or more formats for transmitting a radio link control (RLC) status report (Fig. 3 & ¶0077 - Step S32: configuring a data radio bearer and a corresponding format of the RLC status report. Fig. 3 & ¶0078 - the base station can configure a format of the RLC status report for the data radio bearer, and then send to the UE by a RRC signaling. Fig. 3 & ¶0079 - if the base station determines that the bearer is a low rate bearer according to a service quality parameter of the bearer, the base station can configure the format of the RLC status report corresponding to the bearer to be format 1, otherwise the base station can configure the format to be format 2.),  and wherein the one or more formats comprise: a first format configured to indicate a sequence number of a downlink transmission using a first bit count (Fig. 3 & ¶0014 - selecting the format of the RLC status report according to the number of bits required to transmit the RLC status report in different pre-configured formats; Fig. 3 & ¶0080 - Where, the format 1 may be reported with every sequence number of the RLC data packets not received, and format 2 may be reported with a start sequence number of RLC data packet not received and the number of packets not received continuously. Also, see ¶0093. Examiner interprets that only one of the claimed features to be mapped because of the presence of “or” in the limitation as highlighted in Bold ), or a second format configured to indicate a sequence number of a downlink transmission using a second bit count that is larger than the first bit count; and transmit the RLC status report using an indicated format, of the one or more formats or an additional format for transmitting the RLC status report (Fig. 3 & ¶0082 - After receiving a signaling, the UE can apply the configuration parameter included in the signaling, to establish the data radio bearer. For the format of the RLC status report of the bearer configured by the base station, the UE needs to store it for use when need to report a RLC status report. ¶0085 - Step S35: sending the RLC status report. ¶0086 - UE can generate the RLC status report of the corresponding format, according to the format of the RLC status report corresponding to the bearer configured by the base station. Then the UE sends the RLC layer status report to the base station.), 

    PNG
    media_image2.png
    354
    449
    media_image2.png
    Greyscale

Yet, Deng does not expressly teach wherein the RLC status report is associated with a cell group on a millimeter wave frequency band,  wherein use of the indicated format is based at least in part on a physical layer indication or a medium access control (MAC) layer indication.
However, in the analogous art, Liu explicitly discloses wherein the RLC status report is associated with a cell group on a millimeter wave frequency band (Fig. 8 & ¶0216 - A plurality of nodes (interpreted as cell group), which are connected to  5G core network,  triggering a  terminal device to feed back an RLC status report as shown in Fig. 8. Also, the plurality of nodes (interpreted as cell group) operates in millimeter wave integrated access and backhaul, so that 5G high-speed and low-latency communication can be implemented with support of an IAB technology in urban building-intensive areas, see ¶0139), wherein use of the indicated format is based at least in part on a physical layer indication or a medium access control (MAC) layer indication. (Fig. 8 & ¶0216 - The IAB node 2 may send indication information to the terminal device through an RRC message, a MAC CE, or PDCCH DCI, to trigger the terminal device to feed back an RLC status report, so that an IAB donor triggers RLC retransmission based on the feedback of the RLC status report of the terminal device. Also, see ¶0218).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver to include Liu’s invention of a triggering method for a radio link failure, because it provides an efficient mechanism in detecting radio link failure occurring on an intermediate backhaul link quickly  and link recovery is performed in time, thereby ensuring uninterrupted normal data transmission. (¶0002-¶0006, Liu)

Re. Claims 4 and 14,   Deng and He  Liu teach claims 1 and 11.
Yet, Deng does not expressly teach further comprising one or more of: receiving one or more MAC control elements that include the MAC layer indication, or 0097-139344202714 receiving downlink control information that includes the physical layer indication.
However, in the analogous art, Liu explicitly discloses further comprising one or more of: receiving one or more MAC control elements that include the MAC layer indication, or 0097-139344202714 receiving downlink control information that includes the physical layer indication.(Fig. 8 & ¶0216 - The IAB node 2 may send indication information to the terminal device through an RRC message, a MAC CE, or PDCCH DCI, to trigger the terminal device to feed back an RLC status report, so that an IAB donor triggers RLC retransmission based on the feedback of the RLC status report of the terminal device. Also, see ¶0140, ¶0143-¶0144 along with Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver to include Liu’s invention of a triggering method for a radio link failure, because it provides an efficient mechanism in detecting radio link failure occurring on an intermediate backhaul link quickly  and link recovery is performed in time, thereby ensuring uninterrupted normal data transmission. (¶0002-¶0006, Liu)

Re. Claims 9 and 19,   Deng and  Liu teach claims 1 and 11.
Deng also teaches further comprising: configuring the UE, based at least in part on receiving the RRC signaling, with the one or more formats. (Fig. 3 & ¶0078 - the base station can configure a format of the RLC status report for the data radio bearer, and then send to the UE by a RRC signaling. Fig. 3 & ¶0090  - The base station may configure a different format of the RLC status report for QoS Flows of different QoSs mapped on the same data radio bearer, and then transmit the configuration information to the UE via a RRC signaling.)

Re. Claims 10, 20 and 25,   Deng and Liu teach claims 1, 11 and 21.
Yet, Deng does not expressly teach  generating the RLC status report having the indicated format based at least in part on receiving the physical layer indication or the MAC layer indication.
However, in the analogous art, Liu explicitly discloses  generating the RLC status report having the indicated format based at least in part on receiving the physical layer indication or the MAC layer indication. (Fig. 8 & ¶0216 - The IAB node 2 may send indication information to the terminal device through an RRC message, a MAC CE, or PDCCH DCI, to trigger the terminal device to feed back an RLC status report, so that an IAB donor triggers RLC retransmission based on the feedback of the RLC status report of the terminal device. Also, see  ¶0314-¶0315, ¶0319 (along with Fig. 2 & 8) as the processor of the UE, generates the RLC status report when an indication is received (thru RRC, MAC CE or DCI) by the UE, triggering the UE to send a feedback on RLC status report as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver to include Liu’s invention of a triggering method for a radio link failure, because it provides an efficient mechanism in detecting radio link failure occurring on an intermediate backhaul link quickly  and link recovery is performed in time, thereby ensuring uninterrupted normal data transmission. (¶0002-¶0006, Liu)

Re. Claim 26,  Deng  teaches an apparatus (UE, Fig.3) for wireless communication (Fig. 3), comprising: means for receiving radio resource control (RRC) signaling that indicates to configure the apparatus with one or more formats for transmitting a radio link control (RLC) status report (Fig. 3 & ¶0077 - Step S32: configuring a data radio bearer and a corresponding format of the RLC status report. Fig. 3 & ¶0078 - the base station can configure a format of the RLC status report for the data radio bearer, and then send to the UE by a RRC signaling. Fig. 3 & ¶0079 - if the base station determines that the bearer is a low rate bearer according to a service quality parameter of the bearer, the base station can configure the format of the RLC status report corresponding to the bearer to be format 1, otherwise the base station can configure the format to be format 2); and wherein the one or more formats comprise: a first format configured to indicate a sequence number of a downlink transmission using a first bit count (Fig. 3 & ¶0014 - selecting the format of the RLC status report according to the number of bits required to transmit the RLC status report in different pre-configured formats; Fig. 3 & ¶0080 - Where, the format 1 may be reported with every sequence number of the RLC data packets not received, and format 2 may be reported with a start sequence number of RLC data packet not received and the number of packets not received continuously. Also, see ¶0093. Examiner interprets that only one of the claimed features to be mapped because of the presence of “or” in the limitation as highlighted in Bold), or a second format configured to indicate a sequence number of a downlink transmission using a second bit count that is larger than the first bit count; and means for transmitting the RLC status report using an indicated format, of the one or more formats or an additional format for transmitting the RLC status report (Fig. 3 & ¶0082 - After receiving a signaling, the UE can apply the configuration parameter included in the signaling, to establish the data radio bearer. For the format of the RLC status report of the bearer configured by the base station, the UE needs to store it for use when need to report a RLC status report. ¶0085 - Step S35: sending the RLC status report. ¶0086 - UE can generate the RLC status report of the corresponding format, according to the format of the RLC status report corresponding to the bearer configured by the base station. Then the UE sends the RLC layer status report to the base station), 
Yet, Deng does not expressly teach wherein the RLC status report is associated with a cell group on a millimeter wave frequency band, wherein use of the indicated format is based at least in part on a physical layer indication or a medium access control (MAC) layer indication.
However, in the analogous art, Liu explicitly discloses wherein the RLC status report is associated with a cell group on a millimeter wave frequency band (Fig. 8 & ¶0216 - A plurality of nodes (interpreted as cell group), which are connected to  5G core network,  triggering a  terminal device to feed back an RLC status report as shown in Fig. 8. Also, the plurality of nodes (interpreted as cell group) operates in millimeter wave integrated access and backhaul, so that 5G high-speed and low-latency communication can be implemented with support of an IAB technology in urban building-intensive areas, see ¶0139), wherein use of the indicated format is based at least in part on a physical layer indication or a medium access control (MAC) layer indication. (Fig. 8 & ¶0216 - The IAB node 2 may send indication information to the terminal device through an RRC message, a MAC CE, or PDCCH DCI, to trigger the terminal device to feed back an RLC status report, so that an IAB donor triggers RLC retransmission based on the feedback of the RLC status report of the terminal device. Also, see ¶0218).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver to include Liu’s invention of a triggering method for a radio link failure, because it provides an efficient mechanism in detecting radio link failure occurring on an intermediate backhaul link quickly  and link recovery is performed in time, thereby ensuring uninterrupted normal data transmission. (¶0002-¶0006, Liu)

Re. Claim 30, Deng and Liu teach claim 26.
Yet, Deng does not expressly teach  means for generating the RLC status report having the indicated format based at least in part on receiving the physical layer indication or the MAC layer indication.
However, in the analogous art, Liu explicitly discloses means for generating the RLC status report having the indicated format based at least in part on receiving the physical layer indication or the MAC layer indication. (Fig. 8 & ¶0216 - The IAB node 2 may send indication information to the terminal device through an RRC message, a MAC CE, or PDCCH DCI, to trigger the terminal device to feed back an RLC status report, so that an IAB donor triggers RLC retransmission based on the feedback of the RLC status report of the terminal device. Also, see  ¶0314-¶0315, ¶0319 (along with Fig. 2 & 8) as the processor of the UE, generates the RLC status report when an indication is received (thru RRC, MAC CE or DCI) by the UE, triggering the UE to send a feedback on RLC status report as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver to include Liu’s invention of a triggering method for a radio link failure, because it provides an efficient mechanism in detecting radio link failure occurring on an intermediate backhaul link quickly  and link recovery is performed in time, thereby ensuring uninterrupted normal data transmission. (¶0002-¶0006, Liu)

Claims 2, 5-6, 12, 15-16,  22, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Liu, further in view of Xu et al. (2021/0051611),Xu hereinafter.

Re. Claims 2, 12 and 22,   Deng and  Liu teach claims 1, 11 and 21.
Deng further teaches wherein the one or more processors (Fig. 4, 41/43 & ¶0123) , when transmitting the RLC status report using the indicated format (Fig. 3 & ¶0085 - Step S35: sending the RLC status report. ¶0086 - UE can generate the RLC status report of the corresponding format, according to the format of the RLC status report corresponding to the bearer configured by the base station. Then the UE sends the RLC layer status report to the base station), are configured to: 
Yet, Deng and Liu do not expressly teach transmit the RLC status report using a MAC layer signaling format.
However, in the analogous art, Xu explicitly discloses transmit the RLC status report using a MAC layer signaling format. (Fig. 1-9 & ¶0010 - The UE may transmit the report in a PDCP control PDU, in an RLC control PDU (i.e., RLC status report, similar to instant application, at least in ¶0063), in a MAC CE, or via RRC signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver and Liu’s invention of a triggering method for a radio link failure to include Xu’s invention of synchronization control for packet data convergence Protocol (PDCP) duplicate transmissions, because it provides an efficient mechanism for a receiver for transmitting report containing synchronization information to a transmitter periodically and/or in response to a triggering event in a wireless communication system. (¶0002-¶0008, Xu)
Re. Claims 5, 15 and 24,   Deng and  Liu teach claims 4, 14 and 21.
Yet, Deng and Liu do not expressly teach further comprising: transmitting one or more additional RLC status reports using the indicated format based at least in part on the physical layer indication or the MAC layer indication.
However, in the analogous art, Xu explicitly discloses transmitting one or more additional RLC status reports using the indicated format based at least in part on the physical layer indication or the MAC layer indication. (Fig. 1-9 & ¶0010 - The UE may transmit the report in a PDCP control PDU, in an RLC control PDU (i.e., RLC status report, similar to instant application, at least in ¶0063), in a MAC CE, or via RRC signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver and Liu’s invention of a triggering method for a radio link failure to include Xu’s invention of synchronization control for packet data convergence Protocol (PDCP) duplicate transmissions, because it provides an efficient mechanism for a receiver for transmitting report containing synchronization information to a transmitter periodically and/or in response to a triggering event in a wireless communication system. (¶0002-¶0008, Xu)

Re. Claims 6 and 16,   Deng,  Liu and Xu teach claims 5 and 15.
Deng further teaches further comprising: receiving an indication to use a different format for transmitting a subsequent RLC status report. (Fig. 1-3 & ¶0090 - The base station may configure a different format of the RLC status report for QoS Flows of different QoSs mapped on the same data radio bearer, and then transmit the configuration information to the UE via a RRC signaling. Fig. 1-3 & ¶0091 - After receiving the configuration information, and when the RLC status report needs to be reported, the UE can report the corresponding RLC status report according to the format of the status report corresponding to the different QoS Flows of the data radio bearer, based on the configuration of the base station. If a specific data radio bearer contains two QoS Flows, the base station can configure the format of the RLC status report for these two different QoS flows separately, after receiving the RLC status report, when the UE needs to report the RLC status report, the UE can generate the RLC status report in the corresponding format of for different QoS Flows respectively, and then send to the base station).

Re. Claim 27,   Deng and Liu teach claim 26.
Yet, Deng and Liu do not expressly teach wherein the means for transmitting the RLC status report using the indicated format comprises: means for transmitting the RLC status report using a MAC layer signaling format.
However, in the analogous art, Xu explicitly discloses wherein the means for transmitting the RLC status report using the indicated format comprises: means for transmitting the RLC status report using a MAC layer signaling format. (Fig. 1-9 & ¶0010 - The UE may transmit the report in a PDCP control PDU, in an RLC control PDU (i.e., RLC status report, similar to instant application, at least in ¶0063), in a MAC CE, or via RRC signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver and Liu’s invention of a triggering method for a radio link failure to include Xu’s invention of synchronization control for packet data convergence Protocol (PDCP) duplicate transmissions, because it provides an efficient mechanism for a receiver for transmitting report containing synchronization information to a transmitter periodically and/or in response to a triggering event in a wireless communication system. (¶0002-¶0008, Xu)

Re. Claim 29,   Deng and Liu teach claim 26.
Yet, Deng and Liu do not expressly teach means for transmitting one or more additional RLC status reports using the indicated format based at least in part on the physical layer indication or the MAC layer indication.
However, in the analogous art, Xu explicitly discloses means for transmitting one or more additional RLC status reports using the indicated format based at least in part on the physical layer indication or the MAC layer indication. (Fig. 1-9 & ¶0010 - The UE may transmit the report in a PDCP control PDU, in an RLC control PDU (i.e., RLC status report, similar to instant application, at least in ¶0063), in a MAC CE, or via RRC signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver and Liu’s invention of a triggering method for a radio link failure to include Xu’s invention of synchronization control for packet data convergence Protocol (PDCP) duplicate transmissions, because it provides an efficient mechanism for a receiver for transmitting report containing synchronization information to a transmitter periodically and/or in response to a triggering event in a wireless communication system. (¶0002-¶0008, Xu)

Claims 3, 13, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Liu, further in view of Kainulainen et al. (2022/0173837), Kainulainen hereinafter.

Re. Claims 3, 13 , 23 and 28,   Deng and  Liu teach claims 1, 11 , 21 and 26.
Yet, Cheng and Liu do not expressly teach wherein the first format configured to indicate a sequence number of a downlink transmission using a 12-bit sequence number as the first bit count, and the second format configured to indicate a sequence number of a downlink transmission using an 18-bit sequence number as the second bit count.
However, in the analogous art, Kainulainen explicitly discloses wherein the first format configured to indicate a sequence number of a downlink transmission using a 12-bit sequence number as the first bit count, and the second format configured to indicate a sequence number of a downlink transmission using an 18-bit sequence number as the second bit count. (Fig. 1-3 & ¶0009 - The RLC transmitter and the RLC receiver exchange information about the sent and received PDUs using status reports. A status report format is used to collect information about received and missing PDUs between RLC transmitter and receiver entity. A status report may be triggered for different reasons. One common reason to send a status report is when the receiver receives an RLC header including a poll bit. Fig. 1-3  & ¶0011 - In LTE, when an RLC SDU needs to be segmented to be transmitted, each associated RLC PDU (an RLC PDU contains part of the RLC SDU) which is created contains its own Sequence Number (SN). For NR, one RLC SDU has only one Sequence Number, so that segments associated with an RLC SDU have the same sequence number. Fig. 2A/Fig. 2B & ¶0013 - Upon expiration of a timer or when the RLC receiver receives a poll bit (e.g., a poll bit set to ‘1’), the RLC receiver creates a status report that includes information about already acknowledged and not yet acknowledged SDU(s) or SDU segments. The status report format is described in 3GPP TS 38.322 V15.0.0 (2017-12). FIGS. 2A and 2B illustrate two examples of a status report format. In particular, a 12-bit status report format is illustrated in FIG. 2A, and an 18-bit status report format is illustrated in FIG. 2B. As will be appreciated, “12-bit” and “18-bit” refer to the size of the NACK_SN field in the status report, which indicates the SN (Sequence Number) of the SDU that is the subject of the negative acknowledgement (NACK)).

    PNG
    media_image3.png
    355
    804
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver and Liu’s invention of a triggering method for a radio link failure to include Kainulainen’s invention of segment concatenation in radio link control status reports   in a wireless communication system, because it provides an efficient faster feedback mechanism between a RLC transmitter and receiver, in turns, improves overhead savings and reduces latency in the wireless communication system. (¶0002/¶0054, Kainulainen)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Liu, further in view of Latheef et al. (2022/0038968), Latheef hereinafter.

Re. Claims 8 and 18,   Deng and  Liu teach claims 1 and 11.
Yet, Deng and Liu do not expressly teach  wherein  the cell group on the frequency range corresponds to a cell group on frequency range 2.
However, in the analogous art, Latheef  explicitly discloses  the cell group on the frequency range corresponds to a cell group on frequency range 2. (Fig. 1A-4B & ¶0054 - The UE (100) can be configured with more than one serving cells. This can either be in a carrier aggregation (CA) type of configuration where all the serving cells belong to a same cell group (CG) served by a same gNB or in a dual connectivity configuration where the serving cells could be from two different cells groups (CGs i.e. MCG and SCG) served by two different gNBs. Fig. 1A-4B & ¶0444 - NR is expected to be deployed with both operational frequencies deployed (FR1 i.e. below 6 GHz and FR2 i.e. above 6 GHz) in a heterogeneous deployment where there are plenty of small pico cells deployed on FR2 along with large macro cells on FR1.   ) . 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Deng’s invention of a system and a method for transmitting status report applied for a receiver and Liu’s invention of a triggering method for a radio link failure to include Latheef’s invention of a system and a method for performing communications in 5G/NR (New Radio) communication system, because it provides an efficient mechanism in early detection of radio link failure (RLF) and enable faster recovery in the  5G/NR wireless communication system. (¶0002/¶0007, Latheef)
Allowable Subject Matter
Claims  7 and 17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 7 –  transmitting a request to change from the indicated format for transmitting the subsequent RLC status report, wherein reception of the indication to use the different format for transmitting the subsequent RLC status report is based at least in part on transmission of the request to change from the indicated format for transmitting the subsequent RLC status report.
Claim 17 - transmit a request to change from the indicated format for transmitting the subsequent RLC status report, wherein reception of the indication to use the different format for transmitting the subsequent RLC status report is based at least in part on transmission of the request to change from the indicated format for transmitting the subsequent RLC status report.



Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 11, 21 and 26    as filed on 10/06/2022.

The examiner appreciates applicant’s acknowledgement of the interpretation of 112(f) as outlined in pages 2-5 of earlier office action mailed on 07/08/2022.

Regarding applicant’s remarks in page 11, examiner made a courtesy call to Attorney Derek M. Abeyta (Reg. # 75,963)  on 10/17/2022. Please see interview summary.

Applicant’s arguments, filed on 10/06/2022, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.
Regarding arguments in pages 12-14, for independent claims 1, 11, 21 and 21, applicant argues that Deng fails to teach “receive radio resource control (RRC) signaling that indicates to configure the UE with one or more formats for transmitting a radio link control (RLC) status report”. Examiner respectfully disagrees.  Deng discloses in ¶0077-¶0079 along with Fig. 3, “Step S32: configuring a data radio bearer and a corresponding format of the RLC status report. … the base station can configure a format of the RLC status report for the data radio bearer, and then send to the UE by a RRC signaling…. if the base station determines that the bearer is a low rate bearer according to a service quality parameter of the bearer, the base station can configure the format of the RLC status report corresponding to the bearer to be format 1, otherwise the base station can configure the format to be format 2.“, 
Applicant further asserts that Deng fails to teach, “wherein the one or more formats comprise: a first format configured to indicate a sequence number of a downlink transmission using a first bit count, or a second format configured to indicate a sequence number of a downlink transmission using a second bit count that is larger than the first bit count; “. Examiner respectfully disagrees.  Deng discloses in ¶0014 along with Fig. 3, “selecting the format of the RLC status report according to the number of bits required to transmit the RLC status report in different pre-configured formats.“, further in ¶0080 along with Fig. 3, “Where, the format 1 may be reported with every sequence number of the RLC data packets not received, and format 2 may be reported with a start sequence number of RLC data packet not received and the number of packets not received continuously.“ Also, see ¶0093. Examiner interprets that only one of the claimed features to be mapped because of the presence of “or” in the limitation as highlighted in Bold.  Please see the following snapshots (Fig.3), which illustrates a flow chart of a method for transmitting status report applied for a receiver according to  Deng’s disclosure, quite contrary to applicants’ assertion at least in pages 13-14 of remarks as submitted on 10/06/2022;

    PNG
    media_image2.png
    354
    449
    media_image2.png
    Greyscale


Applicant also proclaims that Deng fails to teach, “wherein the RLC status report is associated with a cell group on a millimeter wave frequency band”. Examiner agrees, however, in the analogous art, Liu discloses the limitation. For examples, Liu discloses a plurality of nodes (interpreted as cell group), which are connected to  5G core network,  triggering a  terminal device to feed back an RLC status report as shown in Fig. 8. Also, the plurality of nodes (interpreted as cell group) operates in millimeter wave integrated access and backhaul, so that 5G high-speed and low-latency communication can be implemented with support of an IAB technology in urban building-intensive areas, see ¶0139.

Applicant’s remarks in reference to KIM’s reference (2020/0351725), is no longer applicable,  as a new reference (Kainulainen et al. [Wingdings font/0xF3] 2022/0173837) is used in this office action, necessitated by applicant’s amendment to both independent claims 1, 11, 21 and 21 and dependent claims 3, 13, 23 and 28, hence, moot.

For these reasons, it is maintained that independent claims 1, 11, 21 and 21  is unpatentable over Deng, in view of Liu.

As all other dependent claims depend either directly or indirectly from the independent claim  1, 11, 21 and 21,  similar rationale also applies to all respective dependent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TS 38.322 V15.0.0 (2017-12), 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Radio Link Control (RLC) protocol specification; (Release 15). 
See §6.2, §6.2.2.5 Figure 6.2.2.5-1, Figure 6.2.2.5-2.
An additional reference in addition to what was reported in the earlier office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467